Exhibit 10.4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MERIDIAN BANK

EMPLOYEE STOCK OWNERSHIP PLAN

 

 

(Effective January 1, 2014)

 

 





--------------------------------------------------------------------------------

 

 

Table of Contents

 

 

 

 

ARTICLE I

 

INTRODUCTION


1

ARTICLE II

 

DEFINITIONS


2

ARTICLE III

 

ELIGIBILITY


10

 

3.1

Eligibility Generally


10

 

3.2

Commencement of Participation


10

 

3.3

Cessation of Participation


10

 

3.4

Participation upon Reemployment.


10

 

3.5

Change in Control


11

ARTICLE IV

 

VESTING


12

 

4.1

In General


12

 

4.2

Normal Retirement Date


12

 

4.3

Death


12

 

4.4

Vesting upon Reemployment


12

 

4.5

Forfeiture of Account


12

 

4.6

Change in Control


13

ARTICLEV

 

CONTRIBUTIONS AND ALLOCATIONS


14

 

5.1

Company Contributions


14

 

5.2

Time and Manner of Contributions


14

 

5.3

Employee Contributions


14

 

5.4

Recovery of Contributions


14

 

5.5

Allocation of Employer Contributions


15

 

5.6

Income on Investments


15

 

5.7

Certain Stock Transactions


15

 

5.8

Valuation of Trust Fund


15

ARTICLE VI

 

LIMITATIONS ON ALLOCATIONS


16

 

6.1

415 Limitations


16

 

6.2

Code Section 409(n) Provisions


17

 

6.3

Code Section 409(p) Provisions


18

 

6.4

Limitations on Company Contributions


20

ARTICLE VII

 

INVESTMENT OF ASSETS


21

 





i

--------------------------------------------------------------------------------

 

 

 

 

 

 

ARTICLE VIII

 

COMPANY STOCK APPRAISAL


22

ARTICLE IX

 

DISTRIBUTIONS


23

 

9.1

Termination of Employment


23

 

9.2

Death


23

 

9.3

Time of Payment.


24

 

9.4

Manner of Making Payments


24

 

9.5

Form of Payment


25

 

9.6

Direct Rollover.


25

 

9.7

Diversification Election


26

 

9.8

Election to Retain Interests in Plan


27

 

9.9

Mandatory Distributions


27

 

9.10

Dividend Distributions


28

ARTICLEX

 

RIGHTS AND RESTRICTIONS ON COMPANY STOCK


29

 

10.1

Right of First Refusal


29

 

10.2

Put Requirements


29

 

10.3

Prohibition on Purchase Arrangements


30

 

10.4

Nonterminable Rights


30

ARTICLE XI

 

VOTING AND TENDER OF COMPANY STOCK


31

 

11.1

Voting


31

 

11.2

Tender


31

 

11.3

Fiduciary Responsibilities


32

 

11.4

Procedures for Voting and Tender.


32

ARTICLE XII

 

ADMINISTRATION


33

 

12.1

Fiduciary Responsibilities


33

 

12.2

The Administrative Committee


33

 

12.3

Plan Expenses


34

 

12.4

Meetings and Voting


34

 

12.5

Compensation


34

 

12.6

Claims Procedures


35

 

12.7

Liabilities


36

ARTICLE XIII

 

AMENDMENTS


37

 

13.1

Right to Amend


37

 

13.2

Amendment by Administrative Committee


37

 

13.3

Plan Merger and Asset Transfers


37

 

13.4

Amendment of Vesting Schedule


37

 





ii

--------------------------------------------------------------------------------

 

 

 

 

 

 

ARTICLE XIV

 

TERMINATION


38

 

14.1

Right to Terminate


38

 

14.2

Effect of Termination


38

 

14.3

Change in Control


38

ARTICLE XV

 

MISCELLANEOUS


39

 

15.1

Non-alienation of Benefits


39

 

15.2

Appointment of Guardian


39

 

15.3

Satisfaction of Benefit Claims


39

 

15.4

Controlling Law


39

 

15.5

Non-guarantee of Employment


39

 

15.6

Severability and Construction of the Plan


39

 

15.7

No Requirement of Profits


40

 

15.8

Recoupment of Overpayments


40

 

15.9

Military Service


40

ARTICLE XVI

 

TOP-HEAVY PROVISIONS


41

 

16.1

Determination of Top-Heavy Status


41

 

16.2

Top-Heavy Definitions


41

 

16.3

Top-Heavy Rules


43

ARTICLE XVII

 

EXEMPT LOANS


45

 

17.1

General


45

 

17.2

Terms of Exempt Loan Agreements


45

 

17.3

Suspense Account


45

 

 

 

 



iii

--------------------------------------------------------------------------------

 

 

ARTICLE I

INTRODUCTION

The Meridian Bank Employee Stock Ownership Plan (the "Plan") is hereby
established by Meridian Bank (the "Company") in order for its employees to
participate in the ownership of the Company. The Plan, effective as of January
1, 2014, is intended to be an employee stock ownership plan within the meaning
of Section 4975(e)(7) of the Internal Revenue Code of 1986, as amended, and is
designed to invest primarily in Company Stock, which meets the requirements for
qualifying employer securities under Code Section 409(1). The purchase of
Company Stock for the Plan may be made with the proceeds of exempt loans meeting
the requirements of Section 54.4975-?(b) of the Treasury Regulations (including
any amendments thereto) and Section 2550.408(b)-3 of the Department of Labor
Regulations (including any amendments thereto), employer contributions,
dividends on qualified employer securities or a combination thereof.

 





1

--------------------------------------------------------------------------------

 

 

ARTICLE II

DEFINITIONS

The following initially capitalized words and phrases when used herein shall
have the meanings set forth below, unless the context clearly requires
otherwise.

2.1       Account means the bookkeeping account established for each Participant
which reflects the value of the Participant's interest in the Plan. This Account
shall include the following sub-accounts:

(a)        An Employer Contribution Account that reflects the number of shares,
including fractional shares, of Company Stock allocated to the Participant, cash
allocated to the Participant, and the investment earnings and losses thereon
with respect to contributions made pursuant to Section 5.l(b).

(b)        A Matching Contribution Account that reflects the number of shares,
including fractional shares, of Company Stock allocated to the Participant, cash
allocated to the Participant, and the investment earnings and losses thereon
with respect to contributions made pursuant to Section 5.l(a).

2.2       Administrative Committee and Committee, used interchangeably, means
the named fiduciary of the Plan, which is appointed by the Board of Directors,
as is more fully described in Article XII. In the event the Board of Directors
does not appoint an Administrative Committee, Administrative Committee means the
Board of Directors.

2.3       Affiliate means the Company and any corporation which is a member of a
controlled group of corporations (as defined in Code Section 414(b)) which
includes the Company; any trade or business (whether or not incorporated) which
is under common control (as defined in Code Section 414(c)) with the Company;
any organization (whether or not incorporated) which is a member of an
affiliated service group (as defined in Code Section 414(m)) which includes the
Company; and any other entity required to be aggregated with the Company
pursuant to regulations under Code Section 414(o).

2.4       Beneficiary means the individual(s) or entities entitled to receive
the Participant's benefits under the Plan in the event of the Participant's
death prior to receiving all benefits payable under the Plan.

2.5       Board of Directors means the Board of Directors of the Company as
constituted from time to time.

2.6       Break in Service means a Plan Year during which an Employee (a) has
terminated employment or is no longer employed with the Company or an Affiliate,
and (b) fails to complete more than five hundred (500) Hours of Service.

2.7       Change in Control means the first to occur of any of the following
events:

(a)        Any consolidation, merger, share exchange, or similar transaction
relating to the Company, in which the Company is not the continuing or surviving
entity or





2

--------------------------------------------------------------------------------

 

 

pursuant to which shares of the Company's capital stock are converted into cash,
securities of another entity and/or other property, other than a transaction in
which the holders of the Company's voting stock immediately before such
transaction shall, upon consummation of such transaction, own fifty percent
(50%) or more of the voting power of the surviving entity;

 

(b)        Any sale of all or substantially all of the assets of the Company,
other than a transfer of assets to a related person which is not treated as a
change in control event under Treas. Reg. l.409A-3(i)(5)(vii)(B);

(c)        Any "Person" (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), after the Effective Date of the
Plan, shall become the beneficial owner (within the meaning of Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of the Company representing fifty-one percent (51%) or
more of the voting power of then all outstanding securities of the Company
entitled to vote generally in the election of directors of the Company
(including, without limitation, any securities of the Company that any such
person has the right to acquire pursuant to any agreement, or upon exercise of
conversion rights, warrants or options, or otherwise, which shall be deemed
beneficially owned by such person); provided, however, (1) that the acquisition
by any person or group of persons acquiring beneficial ownership of such level
of voting power in connection with a recapitalization transaction or the
purchase of newly issued securities directly from the Company, approved by the
members of the Board of Directors who are in office as of the Effective Date of
the Plan, shall not be considered a Change in Control, and further provided (2)
that any person who becomes a member of the Board of Directors and whose
nomination, election or appointment as a member of the Board of Directors is
approved by at least a majority of the members of the Board of Directors as of
the Effective Date of the Plan, or by a nominating committee of the Board of
Directors, the membership of which is approved by at least a majority of the
members of the Board of Directors as of the Effective Date of the Plan, shall,
for purposes of the definition of Change in Control be considered a member of
the Board of Directors as of the Effective Date of the Plan, and further
provided (3) that a Change in Control shall not result from any transfer of
ownership to the Plan or to an existing shareholder as of the Effective Date of
the Plan; or

(d)        A majority of the members of the Board of Directors are replaced,
over a twelve (12) month period, by directors whose appointment or election was
not endorsed by a majority of the members of the Board of Directors in office
prior to such appointment or election.

2.8       Code means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

2.9       Company means Meridian Bank, a Pennsylvania corporation that is a "C
corporation" and a "bank" (as those terms are defined in Code Sections
136l(a)(2) and 581, respectively), and any Affiliate which adopts this Plan with
the approval of the Board of Directors of the Company and any successor to the
business of the Company that agrees to assume the Company's obligations under
the Plan.





3

--------------------------------------------------------------------------------

 

 

2.10     Company Stock means shares of common stock issued by the Company that
are readily tradable on an established securities market within the meaning of
Treas. Reg. 1.401(a)(35)-l(f)(5); provided, however, that if the Company's
common stock is not readily tradable on an established securities market,
"Company Stock" means common stock issued by the Company having a combination of
voting power and dividend rates equal to or in excess of: (a) that class of
common stock of the Company having the greatest voting power and (b) that class
of common stock of the Company having the greatest dividend rights. Non-callable
preferred stock shall be treated as Company Stock for purposes of the Plan if
such stock is convertible at any time into stock that is readily tradable on an
established securities market (or, if applicable, that meets the requirements of
(a) and (b) next above) and if such conversion is at a conversion price that, as
of the date of the acquisition by the Plan, is reasonable. For purposes of the
immediately preceding sentence, preferred stock shall be treated as non-callable
if, after the call, there will be a reasonable opportunity for a conversion that
meets the requirements of the immediately preceding sentence. Company Stock
shall be held under the Trust only if such stock satisfies the requirements of
Section 407(d)(5) ofERISA. For purposes of this definition "Company" includes
any corporation that is a member of a controlled group of corporations with the
Company (within the meaning of Section 409(1)(4) of the Code).

2.11     Compensation means wages within the meaning of Code Section 340l(a) for
the purposes of income tax withholding at the source but determined without
regard to any rules that limit the remuneration included in wages based on the
nature or location of the employment or the services performed (such as the
exception for agricultural labor in Code Section 3401(a)(2)). Compensation also
includes any salary reduction contributions elected by a Participant which is
not includible in the gross income of the Participant pursuant to any plan
maintained by the Company in accordance with Code Sections 125(a), 132(f)(4),
402(e)(3), 402(h)(l), 402(k), or 457(b).

 

Payments made within 2 ½ months after severance from employment (within the
meaning of Code Section 401(k)(2)(B)(i)(I)) will be Compensation if they are
payments that, absent a severance from employment, would have been paid to the
Participant while the Participant continued in employment with the Employer and
are regular compensation for services during the Participant's regular working
hours, compensation for services outside the Participant's regular working hours
(such as overtime or shift differential), commissions, bonuses, or other similar
compensation, and payments for accrued bona fide sick, vacation or other leave,
but only if the Participant would have been able to use the leave if employment
had continued. Any payments not described above are not considered Compensation
if paid after severance from employment, even if they are paid within 2 ½ months
following severance from employment, except for payments to an individual who
does not currently perform services for the Employer by reason of qualified
military service (within the meaning of Code Section 414(u)(l)) to the extent
these payments do not exceed the amounts the individual would have received if
the individual had continued to perform services for the Employer rather than
entering qualified military service.

Notwithstanding the foregoing, Compensation shall not include any amounts earned
prior to becoming a Participant in the Plan.

 





4

--------------------------------------------------------------------------------

 

 

The annual compensation for each Participant taken into account under the Plan
shall not exceed $255,000, as adjusted by the Internal Revenue Service at the
same time and in the same manner as under Code Section 415(d).

2.12     Disability means a medically determinable physical or mental impairment
which is of such permanence and degree that it can be expected to result in
death or that a Participant is unable, because of such impairment, to perform
any substantial gainful activity for which the Participant is suited by virtue
of such Participant's experience, training or education and which would entitle
the Participant to benefits under the Employer's long-term disability plan, if
any, or to Social Security disability benefits as evidenced by a disability
award letter.

2.13    Disqualified Person means a person defined in Code Section 4975(e),
including but not limited to (i) a fiduciary of the Plan; (ii) a person
providing services to the Plan; (iii) an owner of 50% or more of the combined
voting power or value of all classes of stock of the Company entitled to vote or
the total value of shares of all classes of stock of the Company and certain
members of such owner's family; or (iv) an officer, director, 10% or greater
shareholder or highly compensated employee (who earns 10% or more of the yearly
wages) of the Company.

2.14    Effective Date means January 1, 2014, which is the date on which the
provisions of this Plan become effective.

2.15    Employee means an individual who is employed as a common law employee by
the Company or an Affiliate on a salaried or hourly basis and with respect to
whom the Company or the Affiliate is required to withhold taxes from
remuneration paid to such Employee by the Company or Affiliate for personal
services rendered to the Company, including any officer or director who shall so
qualify. If an individual is not considered to be an Employee in accordance with
the preceding sentence for a Plan Year, a subsequent determination by the
Company, any governmental agency or court that the individual is a common law
employee of the Company, even if such determination is applicable to prior
years, will not have a retroactive effect for purposes of eligibility to
participate in the Plan.

2.16    Employer means the Company.

2.17    Entry Date means January 1, April 1, July 1, and October 1 of each Plan
Year.

2.18    ERISA means the Employee Retirement Income Security Act of 1974,
as amended from time to time, including any regulations promulgated thereunder.

2.19    Exempt Loan means the issuance of notes, a series of notes or other
installment obligations incurred by the Trustee, in accordance with the Trust,
in connection with the purchase of Company Stock, the terms of which shall
satisfy the requirements of Treasury Regulations Section 54.4975-?(b), including
the requirements: (a) that the loan bear a reasonable rate of interest, be for a
definite period (rather than payable on demand), and be without recourse against
the Plan, and (b) that the only assets of the Plan that may be given as
collateral are shares of Common Stock purchased with the proceeds of that loan
or with the proceeds of a prior Exempt Loan.





5

--------------------------------------------------------------------------------

 

 

 

 

2.20    Highly Compensated Employee

(a)        Highly Compensated Employee means an Employee who performs service
during the determination year and is described in one or more of the following
groups:

(i)         An Employee who is a 5% owner, as defined in Code Section
416(i)(l)(A)(iii), at any time during the determination year or the look-back
year.

(ii)       An Employee who receives compensation in excess of $115,000 (indexed
in accordance with Code Section 415(d)) during the look-back year and is a
member of the top-paid group for the look-back year.

(b)        For purposes of the definition of Highly Compensated Employee, the
following definitions and rules shall apply:

(i)         The determination year is the Plan Year for which the determination
of who is highly compensated is being made.

(ii)       The look-back year is the 12 month period immediately preceding the
determination year, or if the Employer elects, the calendar year ending with or
within the determination year.

(iii)      The top-paid group consists of the top 20% of employees ranked on the
basis of compensation received during the year. For purposes of determining the
number of employees in the top-paid group, employees described in Code Section
414(q)(8) and Treasury Regulations Section 1.414(q)-1T Q&A 9(b) are excluded.

(c)        Compensation is compensation within the meaning of Code Section
415(c)(3) plus, for purposes thereof, elective or salary reduction contributions
to a cafeteria plan, cash or deferred arrangement under Code Section 401(k) or
tax-sheltered annuity under Code Section 403(b), or made pursuant to Code
Section 132(f)(4). Employers aggregated under Code Sections 414(b), (c), (m), or
(o) are treated as a single employer.

2.21    Hours of Service means:

(a)        Performance of Duties. The actual hours for which an Employee is paid
or entitled to be paid by the Company for the performance of duties;

(b)        Nonworking Paid Time. Each hour for which an Employee is paid or
entitled to be paid by the Company on account of a period of time during which
no duties are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity, disability (to the
extent not already included in Compensation), layoff,jury duty, military duty or
leave of absence; provided, however, no more than 501 Hours of Service shall be
credited to an Employee under this subsection for any single continuous period
(whether or not such period occurs in a single computation period); and provided
further that no credit shall be given for payments made or due under a plan
maintained solely for the purpose of complying with applicable worker's or
unemployment compensation or disability





6

--------------------------------------------------------------------------------

 

 

insurance laws or for payments which solely reimburse an Employee for medical or
medically related expenses incurred by the Employee; and

(c)        Maternity, Paternity and FMLA Leave. Solely for purposes of
determining whether a one year Break in Service has occurred for purposes of
determining eligibility to participate and vesting, each hour for which an
Employee is absent from employment by reason of (i) pregnancy of the Employee,
(ii) birth of a child of the Employee, (iii) placement of a child in connection
with the adoption of the child by an individual, or (iv) caring for the child
during the period immediately following the birth or placement for adoption.
Hours of Service shall also, for these limited purposes, include each hour for
which an Employee who has worked for the Company or an Affiliate for at least 12
months and for at least 1,250 Hours of Service during the year preceding the
start of the leave, is absent from employment on an unpaid family leave for up
to 12 weeks, as provided for in the Family and Medical Leave Act of 1993 (the
"FMLA Leave"), by reason of (A) the birth or adoption of a child, (B) the care
of a spouse, child or parent with a serious health condition, or (C) the
Employee's own serious health condition, provided that such an Employee provides
the Company with a 30-day advance notice if the leave is foreseeable, and/or
medical certification satisfactory to support the Employee's request for leave
because of a serious health condition. For purposes of determining whether an
Employee's leave qualifies as a "FMLA Leave" in order to be credited with Hours
of Service under this Plan, the Family and Medical Leave Act of 1993 ("FMLA")
and the regulations promulgated thereunder shall apply. During the period of
absence, the Employee shall be credited with the number of hours that would be
generally credited but for such absence or if the general number of work hours
is unknown, eight Hours of Service for each normal workday during the leave
(whether or not approved). These hours shall be credited to the computation
period in which the leave of absence commences if crediting of such hours is
required to prevent the occurrence of a one year Break in Service in such
computation period, and in other cases, in the immediately following computation
period. The computation period shall be the same as the relevant period for
determining eligibility computation periods and vesting computation periods.
Unless otherwise required under the FMLA and the regulations promulgated
thereunder, no more than 501 Hours of Service shall be credited under this
paragraph for any single continuous period (whether or not such period occurs in
a single computation period).

(d)        Back Pay. Each hour for which back pay, irrespective of mitigation of
damages, is either awarded or agreed to by the Company; provided, however, Hours
of Service credited under paragraphs (a), (b) and (c) above shall not be
recredited by operation of this paragraph.

(e)        Equivalencies. The Administrative Committee shall have the authority
to adopt any of the following equivalency methods for counting Hours of Service
that are permissible under regulations issued by the Department of Labor: (i)
Working Time; (ii) Periods of Employment; (iii) Earnings; or (iv) Elapsed Time.
The adoption of any equivalency method for counting Hours of Service shall be
evidenced by a certified resolution of the Committee, which shall be attached to
and made part of the Plan. Such resolution shall indicate the date from which
such equivalency shall be effective.





7

--------------------------------------------------------------------------------

 

 

(f)        Miscellaneous. Unless the Administrative Committee directs otherwise,
the methods of determining Hours of Service when payments are made for other
than the performance of duties and of crediting such Hours of Service to Plan
Years set forth in Department of Labor Regulations Sections 2530.200b-2(b) and
(c), shall be used hereunder and are incorporated by reference into the Plan.

Participants on military leaves of absence who are not directly or indirectly
compensated or entitled to be compensated by the Company while on such leave
shall be credited with Hours of Service as required by the Uniformed Services
Employment and Reemployment Rights Act.

Notwithstanding any other provision of this Plan to the contrary, an Employee
shall not be credited with Hours of Service more than once with respect to the
same period of time.

2.22     Investment Manager means an investment advisor, bank or insurance
company, meeting the requirements ofERISA Section 3(38), appointed by the
Company to manage the Plan's assets in accordance with the Trust Agreement.

2.23     Leased Employee means any person who performs services for an Employer
or an Affiliate (the "recipient") (other than an Employee of the "recipient")
pursuant to an agreement between the "recipient" and any other person (the
"leasing organization") on a substantially full-time basis for a period of at
least one year, provided that such services are performed under primary
direction of or control by the "recipient".

2.24     Meridian 40l(k) Plan means the Meridian Bank 40l(k) Profit Sharing Plan
and any successor plan thereto.

2.25     Normal Retirement Date means the first day of the calendar month
coincident with or next following the later of (i) the date on which a
Participant attains age 65 or (ii) the fifth anniversary of the date on which
the Participant commences participation in the Plan; provided, however, that
Normal Retirement Date means, with respect to a Participant who participates in
the Meridian 401(k) Plan and who commences participation in the Plan on the
Effective Date, the earlier of his Normal Retirement Date under this Section
2.25 or the date on which he attains his "Normal Retirement Age" under the
Meridian 401(k) Plan.

2.26     Participant means an Employee participating in the Plan in accordance
with Article III.

2.27     Plan means the Meridian Bank Employee Stock Ownership Plan, as set
forth in this document and in the Trust Agreement pursuant to which the Trust is
maintained, in each case as amended from time to time.

2.28     Plan Year means the calendar year.

2.29     Suspense Account means the account established and maintained to hold
Company Stock acquired with the proceeds of an Exempt Loan and held in the
Trust, which





8

--------------------------------------------------------------------------------

 

 

Company Stock has not been allocated to the Accounts of Participants with
respect to the year of such acquisition.

2.30    Trust means the assets and all income, gains and losses thereon held by
the Trustee under the Trust Agreement for the exclusive benefit of Participants
and Beneficiaries of the Plan.

2.31    Trust Agreement means the agreement of Trust established by the Company
and the Trustee for purposes of holding title to the assets of the Plan.

2.32    Trustee means the trustee as named in the Trust Agreement, or a
successor thereto or substitute therefor, in any case as appointed by the Board
of Directors of the Company in accordance with Article XII to hold legal title
to the assets of the Trust and that expressly agrees to be bound by the terms
and conditions of the Trust Agreement.

2.33    Valuation Date means the last business day of each calendar year, and
such other more frequent dates as the Administrative Committee may from time to
time establish.

2.34     Year of Service means a Plan Year during which a Participant is
credited with at least 1,000 Hours of Service. Years of Service shall include
all periods of employment with the Employer prior to the Plan's Effective Date.





9

--------------------------------------------------------------------------------

 

 

ARTICLE III

ELIGIBILITY

3.1      Eligibility Generally. An Employee shall be eligible to become a
Participant in the Plan as of the later of the date on which the Employee
attains age 21 or completes three (3) months of service. For this purpose, an
Employee shall be credited with one month of service for each month that the
Employee is credited with one Hour of Service. An individual who is an Employee
as of the Effective Date shall have his service with the Employer prior to the
Effective Date taken into account for purposes of this Section 3.1.

The following individuals shall not be eligible to participate in the Plan:

(a)        Leased Employees;

(b)        Individuals whose employment with the Company or an Affiliate is
governed by a collective bargaining agreement between the Company and employer
representatives if evidence exists that retirement benefits were a subject of
good faith bargaining between the parties, and provided such bargaining
agreement does not provide for participation in this Plan; and

(c)        Non-resident aliens who do not receive earned income from sources
within the United States.

3.2      Commencement of Participation. Each Employee who has satisfied the
requirements of Section 3.1 of the Plan shall commence participation in the Plan
on the Entry Date concurrent with or next following the date on which such
requirements are satisfied. Notwithstanding the foregoing, each individual who,
as of the Effective Date, is an Employee and satisfied the requirements of
Section 3.1 of the Plan shall become a Participant as of the Effective Date.

3.3      Cessation of Participation. An Employee shall cease to be a Participant
upon the earliest of (a) the date on which the Employee retires under the Plan;
(b) the date on which the Employee's employment with the Company terminates for
any reason, including death or Disability; (c) the date on which the Employee's
employment with the Company is governed by a collective bargaining agreement
that does not provide for participation in this Plan; or (d) the date on which
the Employee becomes a "leased employee" as defined in Code Section 414(n).

3.4      Participation upon Reemployment.

(a)        Previous Employment after Effective Date. Upon the reemployment of an
Employee who had previously been employed by the Company on or after the
Effective Date, the following rules shall apply in determining the Employee's
participation in the Plan:

(i)         No Prior Participation. If the reemployed Employee was not a
Participant in the Plan during the prior period of employment and the reemployed
Employee incurred a Break in Service, only service with the Company after
reemployment will count for purposes of satisfying the requirements of Section
3.1 of the Plan. If the reemployed Employee was not a Participant in the Plan
during the prior period of employment and the reemployed





10

--------------------------------------------------------------------------------

 

 

 

 

Employee did not incur a Break in Service, the Employee's service during his
prior period of employment will be aggregated with his service following his
reemployment for purposes of satisfying the requirements of Section 3.1 of the
Plan.

(ii)       Prior Participation. If the reemployed Employee was a Participant in
the Plan during his prior period of employment, the reemployed Employee shall
resume participation in the Plan on the date of the Employee's reemployment.

(b)        No Previous Employment after Effective Date. Upon the reemployment of
an Employee who was previously employed with the Company but whose previous
employment terminated prior to the Effective Date, only the Employee's service
with the Company after reemployment will count for purposes of satisfying the
requirements of Section 3.1 of the Plan.

3.5      Change in Control. Notwithstanding the provisions of this Article III
or any other provisions of the Plan to the contrary, upon a Change in Control,
no additional Employee nor reemployed Employee (who was not already a
Participant at the time of his reemployment by virtue of having an Account under
the Plan attributable to his previous period of employment) shall be eligible to
become a Participant in the Plan.





11

--------------------------------------------------------------------------------

 

 

ARTICLE IV

VESTING

4.1      In General. Each Participant shall have a vested interest in the
Participant's Account, if any, in accordance with the following vesting
schedule:

Years of Service

 

Vested Percentage

0-2 Years of Service

 

0%

3 or more Years of Service

 

100%

A Participant's service with the Company prior to the Effective Date shall count
for determining the Participant's Years of Service for vesting purposes,
provided that the Participant was an Employee as of the Effective Date.

4.2      Normal Retirement Date. Notwithstanding the provisions of Section 4.1
of the Plan, a Participant whose employment terminates on or after such
Participant's Normal Retirement Date shall be 100 percent vested.

4.3      Death. Notwithstanding the provisions of Section 4.1 of the Plan, a
Participant whose employment is terminated on account of death shall be 100
percent vested.

4.4      Vesting upon Reemployment. Upon the reemployment of any individual who
had previously been employed by the Company on or after the Effective Date, the
following rules shall apply in determining the reemployed Employee's vesting in
the Plan:

(a)        Five Consecutive Breaks in Service. If a Participant has five
consecutive Breaks in Service, all Years of Service after such Breaks in Service
will be disregarded for the purpose of vesting the Participant's Account balance
that accrued before such Breaks in Service. Both pre-Break and post-Break
service, however, will count for the purposes of vesting in the Participant
Account balance that accrues after such Breaks in Service. The Participant's
pre-Break and post-Break Account balances will both share in the earnings and
losses of the Plan.

(b)        Less than Five Consecutive Breaks in Service. If a Participant does
not have five consecutive Breaks in Service, both the pre-Break and post-Break
service will count in vesting all Account balances.

4.5      Forfeiture of Account. If, prior to being 100 percent vested in his
Account, a Participant terminates employment for a reason other than death or
attainment of his Normal Retirement Date, then the nonvested portion of the
Participant's Account will be forfeited and allocated as of the end of the Plan
Year in which the Participant incurs a five-year Break in Service or, if
earlier, the end of the Plan Year in which the Participant receives a
distribution, including a deemed distribution under Section 9.3, of the vested
portion of his Account. Assets in the Participant's Account other than Company
Stock acquired with the proceeds of an Exempt Loan will be forfeited before
Company Stock acquired with the proceeds of an Exempt Loan are forfeited.
Forfeitures shall be allocated to the Accounts of all Participants who are
eligible to receive a Company contribution for the Plan Year or, in the
Company's discretion, used to pay





12

--------------------------------------------------------------------------------

 

 

Plan administrative expenses. Forfeitures allocated to Participants shall be
allocated in the same manner that Employer contributions are allocated under
Section 5.5.

If any former Participant's Account has been distributed in accordance with
Article IX and the nonvested portion of the Participant's Account has been
forfeited in accordance with this Section 4.5, the Participant's nonvested
portion of his Account shall be restored if (i) he is reemployed by the Employer
before incurring five (5) consecutive Breaks in Service, and (ii) he repays to
the Plan within five (5) years of his reemployment, a cash lump sum payment
equal to the full amount distributed to him from the Plan on account of his
severance from employment. In the event of a deemed distribution for a
Participant with a vested Account balance of zero, the undistributed portion of
the Participant's account must be restored in full, unadjusted by any gains or
losses occurring subsequent to the Valuation Date coinciding with or next
following the Participant's termination of employment. The source for
reinstatements shall be any forfeitures occurring during the Plan Year. If such
source is insufficient, then the Employer shall contribute an amount which is
sufficient to restore any such forfeited account; provided, however, that if a
discretionary contribution is made for such Plan Year pursuant to Section 5.1,
such contribution shall first be applied to restoring such accounts and the
remainder shall be allocated in accordance with Section 5.5.

4.6      Change in Control. Notwithstanding the provisions of Section 4.1 of the
Plan, a Participant shall be 100 percent vested upon a Change in Control.





13

--------------------------------------------------------------------------------

 

 

ARTICLEV

CONTRIBUTIONS AND ALLOCATIONS

5.1      Company Contributions. The Company shall contribute cash or shares of
Company Stock, or both, to the Plan as follows:

(a)        First, cash in an amount equal to the matching contribution amount
specified in the Meridian 401(k) Plan on behalf of Participants who participate
in the Meridian 401(k) Plan and are eligible to receive a matching contribution
thereunder; and

(b)        Second, additional cash or shares of Company Stock in such amount as
may be determined by the Board of Directors in its discretion.

In the event shares of Company Stock are sold to the Trustee for a Plan Year,
the fair market value of such Company Stock shall be determined in accordance
with the provisions of Article VIII.

5.2      Time and Manner of Contributions. All Company contributions made under
Section 5.l(a) shall be made as soon as administratively feasible following the
period to which it relates and all Company contributions made under Section
5.1(b) shall be made not later than the date prescribed by law for filing the
Company's federal income tax return (including extensions, if any) for the
Company's taxable year that ends within or with the Plan Year. All Company
contributions shall be paid directly to the Trustee.

5.3      Employee Contributions. Participants are neither permitted nor required
to make contributions to the Plan.

5.4      Recovery of Contributions. The Company may recover contributions to the
Plan only as set forth in this Section 5.4.

(a)        Contributions made to the Plan shall be conditioned upon the initial
and continuing qualification of the Plan. If the Plan is determined to be
disqualified, contributions made in respect of any period subsequent to the
effective date of such disqualification shall be returned to the Company. With
respect to the initial qualification of the Plan, the Company may recover
contributions only if (i) the Plan receives an adverse determination letter with
respect to its initial qualification and (ii) the application for determination
letter is filed within the applicable remedial amendment period that applies to
new plans (determined in accordance with the concepts of Rev. Proc. 2007-44).

(b)        Contributions made to the Plan shall be conditioned upon their
deductibility under the Code. To the extent that a deduction is disallowed for
any contribution, such amount shall be returned to the Company within one year
after the disallowance of the deduction.

(c)        If a contribution, or any part thereof, is made on account of a
mistake of fact, the amount of the contribution attributable to such mistake
shall be returned to the Company within one year after it is made.





14

--------------------------------------------------------------------------------

 

 

5.5      Allocation of Employer Contributions. Subject to the limitations set
forth in Article VI and the provisions of Section 17.3(b), Company contributions
made to the Trust shall be allocated to Participants' Accounts as follows:

(a)        Matching Contribution. The Company contribution made pursuant to
Section 5.l(a) shall be allocated to the Matching Contribution Accounts of all
Participants who are eligible to receive a matching contribution under the
Meridian 401(k) Plan in an amount equal to the amount specified in the Meridian
401(k) Plan.

(b)        Discretionary Contributions. Company contributions made pursuant to
Section 5.1(b) shall be allocated to the Employer Contribution Accounts of all
Participants who complete 1,000 Hours of Service during the Plan Year and are
actively employed as of the last day of the Plan Year; provided, however, that
if the Plan terminates due to a Change in Control prior to the last day of the
Plan Year, then Company contributions made pursuant to Section 5.1(b) for the
period from the first day of the Plan Year through the date of the Change in
Control shall be allocated to the Employer Contribution Accounts of Participants
who are actively employed on the date of the Change in Control without regard to
their respective Hours of Service during such period. Company contributions made
pursuant to Section 5.1(b) shall be allocated to an eligible Participant's
Account in the ratio that such Participant's Compensation for the Plan Year
bears to the total Compensation of all eligible Participants for the Plan Year.

5.6      Income on Investments. The income, gains, and losses attributable to
investments under the Plan shall be allocated as of each Valuation Date or at
such other times as the Administrative Committee may determine to the Accounts
of Participants and Beneficiaries who have undistributed balances in their
Accounts on the Valuation Date, in proportion to the amounts in the Accounts
immediately after the preceding Valuation Date, but after first reducing each
Account by any distributions, withdrawals or transfers from the Trust during the
interim period and increasing each Account by any transfers to the Trust and by
contributions made to the Trust during the interim period.

Distributions from the Plan shall include income, gains, and losses accrued as
of the coincident or immediately preceding Valuation Date, and shall not be
adjusted proportionately to reflect any income, gains, or losses accrued after
that Valuation Date. All valuations shall be based on the fair market value of
the assets in the Trust on the Valuation Date.

5.7      Certain Stock Transactions. Shares of Company Stock received by the
Trustee as a result of a stock split, dividend, conversion, or as a result of a
reorganization or other recapitalization of the Company shall be allocated as of
the day on which such shares are received by the Trustee in the same manner as
the shares of Company Stock to which they are attributable are then allocated.

5.8      Valuation of Trust Fund. As of each Valuation Date, the Trustee shall
determine the fair market value of the Trust, after deducting withdrawals,
distributions, and any expenses of Plan administration paid out of the Trust,
and including any contributions allocated to Participants' Accounts, for the
valuation period ending on the Valuation Date. In determining value, the Trustee
may use such generally accepted methods as the Trustee, in its discretion, deems
advisable, which, in the case of Company Stock shall be in accordance with the
provisions of Article VIII.





15

--------------------------------------------------------------------------------

 

 

ARTICLE VI

LIMITATIONS ON ALLOCATIONS

6.1      415 Limitations.

(a)        Participation Solely in This Plan. If the Participant does not
participate in, and has never participated in another plan qualified under Code
Section 401(a) that is maintained by the Employer, or a welfare benefit fund (as
defined in Code Section 419(e)) maintained by the Employer, or an individual
medical account (as defined in Code Section 415(1)(2)) maintained by the
Employer, which provides an Annual Addition, the amount of Annual Additions
which may be credited to the Participant's Account for any Limitation Year shall
not exceed the lesser of the Maximum Permissible Amount or any other limitation
contained in the Plan. If, prior to making the contribution, the Company's
contribution that would otherwise be contributed or allocated to the
Participant's Account would cause the Annual Additions for the Limitation Year
to exceed the Maximum Permissible Amount, the amount to be contributed will be
reduced so that the Annual Additions for the Limitation Year will equal the
Maximum Permissible Amount.

(b)        Participation in Another Defined Contribution Plan. This Section
6.1(b) applies if a Participant is also covered under another defined
contribution plan or a welfare benefit fund (as defined in Code Section 419(e)),
an individual medical account (as defined in Code Section 415(1)(2) or a
simplified employee pension (as defined in Code Section 408(k)) maintained by
the Employer which provides an Annual Addition during any Limitation Year. If
the Participant participates in one or more such plans, all reductions in Annual
Additions shall be made under such plans and not under this Plan. In the event
that, notwithstanding the preceding sentence, the Annual Additions to be
credited under this Plan should exceed the Maximum Permissible Amount after the
Annual Additions which would otherwise be credited to the Participant's Account
under any other such plan are reduced, reductions in this plan shall be made in
the manner set forth in Section 6.l(a) of the Plan.

(c)        Definitions. The following definitions apply solely for purposes of
this Section 6.1.

 

(i)         Annual Additions means the sum of the following amounts credited to
a Participant's Account for the Limitation Year:

(A)       employer contributions

(B)       employee contributions

(C)       forfeitures

(D)       amounts allocated to an individual medical account (as defined in Code
Section 415(1)(2)) which is part of a pension or annuity plan maintained by the
Employer which are treated as Annual Additions to a defined contribution plan,
and

(E)       amounts derived from contributions paid or accrued, which are
attributable to post-retirement medical benefits, allocated to the separate
account of a key



16

--------------------------------------------------------------------------------

 

 

employee, as defined in Code Section 419A(d)(3), under a welfare benefit fund
maintained by the Employer which are treated as Annual Additions to a defined
contribution plan.

For purposes of this Section 6.l(c)(i), the amount of employer contributions
credited to a Participant as an Annual Addition for a Limitation Year in which a
payment is made with respect to the principal and interest for an Exempt Loan
shall include the Participant's proportionate share of the lesser of (i) the
amount of Company contributions credited to the Participant's Account for the
Limitation Year, or (ii) the fair market value of the shares of Company Stock
credited to the Participant's Account resulting from the release of shares on
account of such payment.

(ii)       Employer means the Company and all members of a controlled group of
corporations (as defined in Code Section 414(b) and modified by Code Section
415(h)) all commonly controlled trades or businesses (as defined in Code Section
414(c) as modified by Code Section 415(h)), any affiliated service group (as
defined in Code Section 414(m)) of which the Company is a part, and any other
entity required to be aggregated with the Employer pursuant to regulations under
Code Section 414(o).

(iii)      Excess Amount means the excess of the Participant's Annual Additions
for the Limitation Year over the Maximum Permissible Amount.

(iv)       Limitation Year means the calendar year.

(v)        Maximum Permissible Amount means the Maximum Annual Additions that
may be contributed or allocated to a Participant's Account for any Limitation
Year. Such amount shall not exceed the lesser of:

(A)       $51,000 (as adjusted for increases in the cost-of-living under Code
Section 415(d)), or

(B)       100 percent of the Participant's Compensation for the Limitation Year.

The Maximum Permissible Amount shall be pro-rated in the case of any Limitation
Year ofless than 12 months created by the changing of the Limitation Year.

If the Company is a C Corporation as defined in Code Section 1361(a)(2) and no
more than one-third of Company contributions to the Plan for a Plan Year which
are deductible under Code Section 404(a)(9) are allocated to the Accounts of
Participants who are Highly Compensated Employees, there shall be excluded in
determining the Maximum Permissible Amount of each Participant for such Plan
Year (A) the contributions applied to the payment of interest on an Exempt Loan;
and (B) any forfeitures of Company contributions if the forfeited contributions
were Company Stock acquired with the proceeds of an Exempt Loan.

6.2      Code Section 409(n) Provisions.

(a)        No portion of the assets of the Plan attributable to (or allocable in
lieu of) Company Stock acquired by the Plan in a sale to which Code Section 1042
applies may be



17

--------------------------------------------------------------------------------

 

 

allocated to the Account of (i) any Qualifying Selling Shareholder during the
Nonallocation Period, or (ii) any other person who owns more than 25 percent of
(A) any class of outstanding stock of the Company or any of its Affiliates, or
(B) the total value of any class of outstanding stock of the Company or any of
its Affiliates.

(b)        For purposes of this Section 6.2, the following initially capitalized
words shall have the following meanings:

(i)         "Affiliate" means Affiliate as defined in Section 2.3 of the Plan
modified in accordance with Code Section 409(1)(4).

(ii)       "Qualifying Selling Shareholder" means any shareholder of Company
Stock who makes an election under Code Section 1042(a) with respect to Company
Stock, or any individual who is related to (within the meaning of Code Section
267(b)) the shareholder of Company Stock as defined above. The term shall not
include any lineal descendant of such shareholder or if the aggregate amount
allocated to the benefit of all such lineal descendants during the Nonallocation
Period does not exceed more than 5 percent of Company Stock (or amounts
allocated in lieu thereof) held by the Plan which are attributable to a sale to
the Plan by any person related to such descendants (within the meaning of
Code Section 267(c)(4)) in a transaction to which Code Section 1042 applied.

(iii)      "Nonallocation Period" means the period beginning on the date of the
sale of Company Stock and ending on the later of the date which is 10 years
after the date of the sale, or the date of the Plan allocation attributable to
the final payment of acquisition indebtedness incurred in connection with such
sale.

6.3      Code Section 409(p) Provisions. In the event that the Company is an "S
corporation" (as that term is defined in Code Section 1361(a)(l)) for a Plan
Year, the provisions of this Section 6.3 shall apply.

(a)        In General. No portion of the assets of the Plan attributable to (or
allocable in lieu of) Company Stock may, during a Nonallocation Year, accrue
under the Plan, or be allocated directly or indirectly under any plan of the
Company meeting the requirements of Code Section 401(a) (including the Plan),
for the benefit of any Disqualified Person.

(b)        Nonallocation Event Provisions.

(i)         In the case of a Nonallocation Event, shares of Company Stock held
under the Plan before the date of the Nonallocation Event shall be transferred
from the ESOP portion of the Plan to the Non-ESOP portion of the Plan. The
shares of Company Stock transferred shall be the amount that the Committee
determines to be the minimum amount that is necessary to ensure that a
Nonallocation Year does not occur. The Committee shall take steps to ensure that
all actions necessary to implement the transfer are taken before the
Nonallocation Event occurs.

(ii)       At the date of the transfer, the total number of shares of Company
Stock transferred, as provided for in 6.3(b)(i), shall be reduced against the
Accounts of Participants who are Disqualified Persons (i) by first reducing the
Account of the Participant who



18

--------------------------------------------------------------------------------

 

 

 

is a Disqualified Person and whose Account has the largest number of shares of
Company Stock (with the addition of Unallocated Shares and Synthetic Equity, if
any) and (ii) thereafter by reducing the Accounts of each succeeding Participant
who is a Disqualified Person and who has the largest number of shares of Company
Stock in his or her Account (with the addition of Unallocated Shares and
Synthetic Equity, if any). Immediately following the transfer, the number of
transferred shares of Company Stock charged against any Participant's Account
shall be credited to the Participant's Non-ESOP Account established for that
Participant in the Non­ ESOP Portion of the Plan. Notwithstanding the foregoing,
in the event that the transfer will result in fewer shares being transferred,
the number of shares of Company Stock transferred shall be charged against the
Accounts of Participants who are Disqualified Persons (i) by first reducing the
account of the Participant with the fewest shares of Company Stock (with the
addition of Unallocated Shares and Synthetic Equity, if any) who is a
Disqualified Person and who is a Highly Compensated Employee to cause the
Participant not to be a Disqualified Person, and (ii) thereafter reducing the
account of each other Participant who is a Disqualified Person and a Highly
Compensated Employee, in order of who has the fewest shares of Company Stock in
his or her Account (with the addition of Unallocated Shares and Synthetic
Equity, if any). For purposes of this Section 6.3(b)(ii), if two or more
Participants have the same number of shares, an equal number of shares of
Company Stock shall be transferred from the Account of each such Participant.

(iii)      If the Trust owes income taxes as a result of unrelated business
taxable income under Code Section 512(e) with respect to shares of Company Stock
held in the Non-ESOP Portion of the Plan, the income tax payments made by the
Trustee shall be charged against the Accounts of each Participant who has an
account in the Non-ESOP Portion of the Plan in proportion to the ratio of the
shares of Company Stock in such Participant's account in the non-ESOP Portion of
the Plan to the total shares of Company Stock in the Non-ESOP Portion of the
Plan. The Company shall purchase, with cash, shares of Company Stock from the
Trustee (based on the fair market value of the shares so purchased) from each
such account in the Non­ ESOP Portion of the Plan to the extent cash is not
otherwise available to make the income tax payments from the Participant's
Account.

(c)        Definitions. For purposes of this Section 6.3, the following
initially capitalized words shall have the following meanings:

(i)         "Disqualified Person" shall mean any "disqualified person" as
defined in Section 409(p)(4) of the Code and the regulations issued with respect
thereto.

(ii)       "Nonallocation Event" shall mean any event that the Committee
determines would otherwise cause a Nonallocation Year to occur. Events that may
cause a Nonallocation Year include, but are not limited to, a contribution to
the Plan in the form of Company Stock, a distribution from the Plan in the form
of shares of Company Stock, a change of investment within a Disqualified
Person's Account that alters the number of shares of Company Stock held in the
Disqualified Person's Account, or the issuance by the Company of Synthetic
Equity, if any. A Nonallocation Event occurs only if (i) the total number of
shares of Company Stock held in the ESOP account of those Participants who are
or who would be Disqualified Persons after taking into account the Participant's
Synthetic Equity, if any, and the Nonallocation Event exceeds (ii) the number of
shares of Employer Stock equal to 49% of the





19

--------------------------------------------------------------------------------

 

 

total number of shares of Employer Stock outstanding after taking the
Nonallocation Event into account (causing a Nonallocation Year to occur).

(iii)      "Nonallocation Year" shall mean a "nonallocation year" as defined in
Section 409(p)(3) of the Code and the regulations issued with respect thereto.

(iv)       "Non-ESOP Portion of the Plan" shall mean assets held under a portion
of the Plan that is not an employee stock ownership plan, within the meaning of
Code Section 4975(e)(7). Amounts held in the Non-ESOP Portion of the Plan shall
be held in accounts that are separate from the Accounts held in the remainder of
the Plan. Any statements provided to Participants to show their interest in the
Plan shall separately identify the amounts held in each such portion of the
Plan. Except as specifically set forth in this Section 6.3(c), all of the terms
of the Plan apply to any amount held under the Non-ESOP Portion of the Plan in
the same manner and to the same extent as an amount held in the Account.

(v)        "Synthetic Equity" shall mean "synthetic equity" as defined in
Section 409(p)(6)(C) of the Code and regulations issued with respect thereto.

(vi)       "Unallocated Shares" shall mean shares of Employer Stock not
allocated to the Participant's Total Account as described in Section
409(p)(4)(C)(i)(II) of the Code and the regulations issued with respect thereto.

6.4      Limitations on Company Contributions. With respect to matching
contributions under Section 5.l(a), the Plan shall be aggregated with the
Meridian 401(k) Plan for purposes of the actual contribution percentage
requirements of Code Section 401(m)(2) and the Plan shall use the same actual
contribution percentage testing method as the Meridian 401(k) Plan. Any
additional Company contributions, reductions in account balances, or re­
characterizations of Company contributions that are necessary for the aggregated
plans to pass such testing requirements for the Plan Year shall be made under
the Meridian 401(k) Plan.





20

--------------------------------------------------------------------------------

 

 

ARTICLE VII

INVESTMENT OF ASSETS

All assets of the Plan shall be held in the Trust. The Trustee shall use the
proceeds of the Exempt Loan and all Company contributions, other than cash
needed to satisfy the Plan's ongoing liquidity needs, to purchase Company Stock
in open market transactions or from other stockholders, or to buy newly issued
Company Stock from the Company. If the purchase is from the Company or a
Disqualified Person, such purchase shall be for adequate consideration and no
commission is to be charged with respect to the purchase. If no Company Stock is
available for purchase or the Trustee determines that cash is needed to meet the
Plan's liquidity needs, then the Trustee shall invest in other securities or
property, real or personal, consistent with the requirements of Title I of
ERISA. These other securities, property and cash shall be held by the Trustee in
the Trust's investment fund. The investment fund income shall be allocated as of
each Valuation Date to Participants' Accounts in accordance with Section 5.6 of
the Plan.





21

--------------------------------------------------------------------------------

 

 

ARTICLE VIII

COMPANY STOCK APPRAISAL

The fair market value of Company Stock shall be determined, on any relevant day,
as follows: (a) if such stock is then traded in the over-the-counter market, the
closing sale price for the most recent date (including such relevant day) during
which a trade in such stock has occurred, or (b) if such stock is then traded on
a national securities exchange, the closing sale price for the most recent date
(including such relevant date) during which a trade in such stock has occurred.
In accordance with the provisions of Code Section 401(a)(28)(C), if Company
Stock is not actively traded in the over-the-counter market, or on a national
securities exchange, fair market value shall be determined by the Trustee based
upon a valuation of Company Stock made by an independent appraiser who satisfies
requirements similar to those contained in regulations issued under Code Section
170(a)(l ).





22

--------------------------------------------------------------------------------

 

 

 

ARTICLE IX

DISTRIBUTIONS

9.1       Termination of Employment. In the event of the Participant's
termination of employment for any reason (including attainment of Normal
Retirement Date or on account of death), a Participant shall be entitled to a
distribution of all amounts determined under Article IV that are credited to the
Participant's Account at the times set forth in this Article IX.

9.2       Death. Upon the death of a Participant, all amounts credited to the
Participant's Account shall be distributed to the Participant's Beneficiary,
determined in accordance with this Section 9.2.

(a)        The Administrative Committee may require such proof of death and such
other evidence of the right of any person to receive payment of the Account of a
deceased Participant as the Administrative Committee deems necessary. The
Administrative Committee's determination of death and of the right of any person
to receive payment shall be conclusive and binding on all parties.

 

(b)        The Beneficiary upon the death of a Participant shall be the
Participant's spouse; provided, however, that the Participant may designate, on
a form provided by the Administrative Committee for such purpose, a Beneficiary
other than the Participant's spouse, if:

 

(i)         the spouse has waived the right to be the Participant's Beneficiary
in the manner set forth in subsection (c) of this Section 9.2; or

(ii)        the Participant has established to the satisfaction of the
Administrative Committee that the Participant has no spouse or that the spouse
cannot be located.

 

(c)        Any consent by a Participant's spouse to waive a death benefit must
be filed with the Administrative Committee in writing, in a manner, and on a
form provided by the Committee for such purpose. The spouse's consent must
acknowledge the effect of the consent and must be witnessed by a notary public
or a Plan representative. The designation of a Beneficiary other than spouse
made by a married Participant must be consented to by the Participant's spouse
and may be revoked by the Participant in writing without the consent of the
spouse. Any new beneficiary designation must comply with the requirements of
this subsection (c). A former spouse's waiver shall not be binding on a new
spouse.

(d)        In the event the designated Beneficiary fails to survive the
Participant, or if such designation shall be ineffective for any reason, the
Participant's Account shall be paid in the following order of priority: first to
the Participant's surviving spouse, if any; second, if there is no surviving
spouse, to the Participant's surviving children, if any, in equal shares; third,
ifthere is neither a surviving spouse nor surviving children, to the legal
representatives of the estate of the Participant.





23

--------------------------------------------------------------------------------

 

 

9.3       Time of Payment.

(a)        Normal Retirement Age, Death, or Disability. If a Participant
terminates employment on or after attaining his or her Normal Retirement Date or
due to death or Disability, the distribution of the Participant's Account shall
begin as soon as administratively feasible, but not later than 180 days after
the end of the Plan Year, in which the Participant's termination of employment
occurred.

(b)        Termination of Employment. If a Participant terminates employment
prior to attaining his or her Normal Retirement Date, or prior to death or
Disability, the distribution of the Participant's Account shall begin not later
than 180 days after the end of the Plan Year that contains the later of:

(i)         the Plan Year in which the Plan's Exempt Loan, if any, has
been repaid in full; and

(ii)        the earlier of:

(A)       the fifth anniversary of the Participant's termination of employment
unless the Participant is reemployed by the Company before distributions begin;
and

(B)        the Plan Year in which the Participant attains his or her

Normal Retirement Date.

(c)        Small Distributions. Notwithstanding the foregoing provisions of this
Section 9.3, in the event a Participant does not have a vested balance in his or
her Account on the date the Participant terminates employment, the Participant's
account shall be deemed to have been distributed as a zero dollar deemed
distribution as of the date the Participant terminated employment. In the event
a Participant has a vested Account balance that exceeds zero but does not exceed
$1,000 at any time after the Participant terminates employment, the entire
vested Account of the Participant shall be distributed as soon as
administratively feasible.

(d)        Distributions to Alternate Payees. A payment to an alternate payee
under a qualified domestic relations order, as such term is defined in Code
Section 414(p), shall be made as soon as administratively feasible following the
determination that such domestic relations order is qualified even if such
distribution is prior to the Participant's earliest retirement age (as defined
in Code Section 414(p)(4)(B)).

9.4       Manner of Making Payments.

(a)        In General. Distributions will be made by payment in a series of
substantially equal annual installments over a period not to exceed 5 years,
provided the maximum period over which the distribution of a Participant's
Account may be made shall be extended by 1 year, up to 5 additional years, for
each $200,000 or fraction thereof (as adjusted pursuant to Code Section
409(0)(2)) by which such Participant's Account exceeds $1,035,000 (as adjusted
pursuant to Code Section 409(0)(2)). Notwithstanding the foregoing, a
Participant





24

--------------------------------------------------------------------------------

 

 

who has attained his Normal Retirement Date may elect to receive a lump sum
distribution of his Account.

(b)        Death. Notwithstanding the foregoing provisions of this Section 9.4,
in the event of the Participant's death, the vested portion of such
Participant's Account shall be distributed in a lump sum distribution.

(c)        Small Distributions. Notwithstanding the foregoing provisions of this
Section 9.4, in the event the vested portion of a Participant's Account equals
$1,000 or less at any time after the Participant terminates employment, the
vested portion of the Participant's Account shall be distributed in a lump sum
cash distribution as soon as administratively feasible.

9.5      Form of Payment. Distribution of a Participant's Account balance shall
be made in whole shares of Company Stock and cash to the extent that his Account
balance includes any cash or fractional shares at the time of distribution;
provided, however, that a Participant may elect to have his entire Account
balance distributed in cash. Notwithstanding the foregoing, if (i) the Company
is not a bank as defined in Code Section 581, and (ii) either (a) the Company's
Certificate of Incorporation or its Bylaws restrict ownership of substantially
all of the Company's Company Stock to its employees and/or trusts described in
Code Section 401(a), or (b) the Company is an S Corporation as defined in Code
Section 1361(a)(2), then distribution of a Participant's Account will be paid in
cash, or at the discretion of the Committee, in Company Stock which must
immediately be sold to the Company under terms which meet the requirements of
Section 10.2, and the distributee shall not have any right to request that the
Participant's Account balance be paid in Company Stock.

Distributions of cash shall be the fair market value of each share multiplied by
the number of shares credited to the Participant's Account, with appropriate
adjustments to reflect intervening stock dividends, stock splits, stock
redemptions, or similar changes to the number of outstanding shares. The fair
market value of a share shall be determined as of the Valuation Date coinciding
with or immediately preceding the date the distribution is made or, in the case
of a transaction between the Plan and a Disqualified Person, determined as of
the date of the transaction.

9.6      Direct Rollover.

(a)        Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a distributee's election under this Article IX, a distributee
may elect, at the time and in the manner prescribed by the Committee, to have
any portion of an eligible rollover distribution paid directly to an eligible
retirement plan specified by the distributee in a direct rollover.

(b)        For purposes of this Section 9.6, the following definitions apply:

(i)         "Eligible rollover distribution". An eligible rollover distribution
is any distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and





25

--------------------------------------------------------------------------------

 

 

the distributee's designated Beneficiary, or for a specified period of ten years
or more; any distribution to the extent such distribution is required under Code
Section 401(a)(9); a distribution on account of hardship; or the portion of any
distribution that is not includable in gross income (determined without regard
to the exclusion for net unrealized appreciation with respect to employer
securities).

(ii)       "Eligible retirement plan". An eligible retirement plan is an
eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state,
or political subdivision of a state and which agrees to separately account for
amounts transferred into such plan from this Plan, an individual retirement
account described in Code Section 408(a), an individual retirement annuity
described in Code Section 408(b), an annuity plan described in Code Section
403(a), an annuity contract described in Code Section 403(b), a qualified plan
described in Code Section 40l(a), or a Roth IRA described in Code Section 408A
that accepts the distributee's eligible rollover distribution. The definition of
eligible retirement plan shall also apply in the case of a distribution to a
surviving spouse, or to a spouse or former spouse who is the alternate payee
under a qualified domestic relations order, as defined in Code Section 414(p).

(iii)      "Distributee". A distributee includes an employee or former employee.
In addition, the employee's or former employee's surviving spouse and the
employee's or former employee's spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Code Section
414(p), are distributees with respect to the interest of the spouse or former
spouse. A distributee also includes the Participant's nonspouse designated
Beneficiary, in which case, the direct rollover may be made only to an
individual retirement account or annuity described in Code Sections 408(a) or
408(b) that is established on behalf of the designated Beneficiary and that will
be treated as an inherited IRA pursuant to the provisions of Code Section
402(c)(11); provided, however, that the determination of any required minimum
distribution that is ineligible for rollover shall be made in accordance with
Notice 2007-7, Q&A 17 and 18.

(iv)       "Direct rollover". A direct rollover is a payment by the plan to the
eligible retirement plan specified by the distributee.

9.7      Diversification Election.  Notwithstanding any provision of this
Article to the contrary, a Participant who has attained age 55 and completed at
least ten years of participation in this Plan may elect in writing, on a form
provided by the Administrative Committee for such purpose, within ninety days
after the close of each Plan Year during the Qualified Election Period, to
direct the investment of a portion of the Participant's interest in the Company
Stock Account not in excess of 25 percent of such interest, less amounts subject
to all prior elections under this Section 9.7 as a transfer to the applicable
Company defined contribution plan which permits Participants to make investment
elections. For this purpose, the applicable Company defined contribution plan
shall be the Meridian 401(k) Plan. Upon a Participant's election to diversify a
portion of the Participant's interest in the Company Stock Account, Company
Stock in an amount equal to the portion so elected, valued as of the Valuation
Date concurrent with or immediately preceding the date of such election will be
transferred to the applicable Company defined contribution plan which permits
Participants to make investment elections. A participant may then make
investment elections among the several



26

--------------------------------------------------------------------------------

 

 

funds. Starting from the sixth Plan Year during the Qualified Election Period of
a Participant, 50 percent shall be substituted for 25 percent in the preceding
sentence.

For purposes of this Section 9.7, "Qualified Election Period" means, with
respect to a Participant, the period beginning with the later of (a) the Plan
Year in which the Participant attains age 55 or (b) the Plan Year in which the
Participant completes at least ten years of participation in the Plan and ending
with the year in which the Participant terminates employment for any reason.

In the event that the Company Stock becomes readily tradable on an established
securities market within the meaning of Treasury Regulation
1.401(a)(35)-l(f)(5), then the provisions of this Section 9.7 shall be
inapplicable and the diversification requirements of Code Section 401(a)(35)
shall instead apply.

9.8      Election to Retain Interests in Plan. No distribution shall be made to
a Participant before such Participant's Normal Retirement Date unless (a) the
Participant's prior written consent to the distribution has been obtained by the
Administrative Committee, (b) the value of the Participant's vested Account does
not exceed $1,000 as of the date of the distribution, or (c) the Plan receives a
determination from the Internal Revenue Service that the Plan is qualified upon
termination.

9.9      Mandatory Distributions.

(a)        Subject to the provisions of Section 9.3 of the Plan, unless a
Participant otherwise elects in writing, payment of benefits under this Plan
shall commence not later than one hundred eighty days after the close of the
Plan Year in which the latest of the following dates occur:

(i)        the date on which the Participant attains age 65;

(ii)       the 10th anniversary of the date on which the Participant commenced
participation in the Plan; or

(iii)      the date the Participant terminates employment with the Company.

(b)        Any provision of this Plan to the contrary notwithstanding, all
amounts credited to a Participant's Account shall commence to be distributed not
later than the later of (i) April 1 of the calendar year following the calendar
year in which the Participant attains age 70½ or (ii) the date the Participant
terminates employment with the Company; except that distributions to a 5% owner
(as defined in Code Section 416) must commence by the April 1 of the calendar
year following the calendar year in which such Participant attains age 70½.
Unless paid quicker pursuant to another provision in the Plan, any and all
subsequent distributions shall be made in accordance with the rules set forth in
Code Section 401(a)(9) and Treas. Reg. Sections l .409(a)(9)-2 through
1.409(a)(9)-9, including the minimum distribution incidental death requirements
of Code Section 401(a)(9)(G).





27

--------------------------------------------------------------------------------

 

 

9.10     Dividend Distributions.

(a)        Any cash dividends on Company Stock acquired with the proceeds of an
Exempt Loan and held in the Suspense Account shall, at the Committee's
discretion, be applied first to repay principal and interest of the Exempt Loan.
In addition, at the Committee's discretion, any cash dividends on shares of
Company Stock acquired with the proceeds of the Exempt Loan and allocated to
Participant's Accounts may be used to pay the principal and/or the interest of
the Exempt Loan subject to the provisions of Section 17.3(b) of the Plan.

(b)        Notwithstanding Section 9.IO(a), cash dividends paid by the Company
with respect to shares of Company Stock held by the Plan and allocated to
Participants' Accounts shall, in the discretion of the Administrative Committee,
(i) be paid in cash directly to the Participants or their Beneficiaries, (ii) be
allocated to the appropriate Accounts of Participants and distributed in cash to
Participants or their Beneficiaries not later than ninety (90) days after the
close of the Plan Year in which such dividends are paid, (iii) be distributed or
reinvested in Company Stock pursuant to a Participant's or Beneficiary's
election as described below, or (iv) be used to make payments on an Exempt Loan
as provided in Section 9.IO(a).

If the Administrative Committee chooses the election method described in

(iii)   above, then such dividends and any reinvestment thereof shall be fully
vested at all times and a Participant or Beneficiary, as applicable, shall be
offered an election between (A) the allocation of cash dividends to such
Participant's or Beneficiary's  Account and distribution to the Participant or
Beneficiary of such dividends not later than ninety (90) days after the close of
the Plan Year in which the dividends are paid or (B) the allocation of dividends
to the Participant's or Beneficiary's Account and reinvestment in Company Stock.
A Participant's or Beneficiary's election to receive cash payment of dividends
on shares of Company Stock shall be made in the manner and time directed by the
Administrative Committee. In the absence of a dividend election made in the
manner directed by the Administrative Committee, the Participant or Beneficiary
shall be deemed to have elected to have such cash dividends allocated to the
Participant's Account and reinvested in Company Stock. A distribution of
dividends pursuant to this Section 9.l0(b) shall not include any earnings or
gains on the dividend amount from the time such dividends are paid to the Plan
to the time such dividends are distributed to Participants and Beneficiaries. A
distribution of dividends pursuant to this Section 9.10(b) shall be reduced by
any investment losses on the dividend amount from the time such dividends are
paid to the Plan to the time such dividends are distributed to Participants and
Beneficiaries.





28

--------------------------------------------------------------------------------

 

 

ARTICLEX

RIGHTS AND RESTRICTIONS ON COMPANY STOCK

10.1    Right of First Refusal. This section does not apply to the extent that
distributions are made solely in the form of cash. In the event that Company
Stock is not publicly traded within the meaning of Treas. Reg. 54.4975-7(b)(9)
at the time of distribution and in the event a Participant, former Participant,
or Beneficiary desires to sell to a third person Company Stock received as a
distribution from the Plan, such person must first offer to the Plan, and then
to the Company to the extent that the Company is not a bank within the meaning
of Code Section 581 at the time of distribution, the right to purchase such
Company Stock at a price and on such terms not less favorable to the Participant
than the greater of (a) the price established by a bona fide offer or (b) the
fair market value of the Company Stock using the value determined as of the
concurrent or immediately preceding Valuation Date. The right of the Plan and
Company, if applicable, to purchase such stock shall lapse on the 14th day after
such written notice is given to the Plan or the Company of the fact that an
offer has been received from a third party to purchase the Company Stock and of
the price and other terms of such offer.

10.2    Put Requirements. In the event a distribution is made in the form of
Company Stock and at the time of such distribution (i) the Company is not a bank
as defined in Code Section 581, and (ii) either (a) the Company's Certificate
oflncorporation or its Bylaws restrict ownership of substantially all of the
Company's Company Stock to its employees and/or trusts described in Code Section
40l(a), or (b) the Company is an S Corporation as defined in Code Section
136l(a)(2), the following provisions shall apply:

(a)        In the event Company Stock is distributed and is not readily tradable
on an established market within the meaning of Treas. Reg. l.401(a)(35)-l(f)(5)
at the time of distribution, the Participant, former Participant, or Beneficiary
may have an option (the "Put") to. require the Company to purchase all of the
shares actually distributed to such individual.  The Put may be exercised at any
time during the Option Period (as defined in subsection (f) below) by giving the
Administrative Committee and the Company written notice of the election to
exercise the Put. The Put may be exercised by a former Participant or a
Beneficiary only during the Option Period with respect to which the former
Participant or Beneficiary receives a distribution of Company Stock.

(b)        (i) The price paid for Company Stock sold to the Plan or the Company
pursuant to the Put shall be the fair market value of each share multiplied by
the number of shares to be sold under the Put, with appropriate adjustments to
reflect intervening stock dividends, stock splits, stock redemptions, or similar
changes to the number of outstanding shares. The fair market value of a share
shall be determined (A) as of the Valuation Date immediately preceding the date
the Put is exercised, or (B) in the case of a transaction between the Plan and a
Disqualified Person, determined as of the date of the transaction.

(ii) If the distribution of Company Stock to a former Participant or Beneficiary
constituted a distribution within one taxable year of the balance of the
Participant's Account, the Company reserves the right to establish guidelines to
be exercised in a uniform and nondiscriminatory manner, to make payment for the
shares subject to the Put on an installment basis in substantially equal annual,
quarterly or monthly payments over a period not to exceed



29

--------------------------------------------------------------------------------

 

 

five years, such period beginning no later than thirty days after exercise of
the Put. The Company shall pay reasonable interest at least annually on the
unpaid balance of the price and shall provide to the former Participant or
Beneficiary adequate security with respect to the unpaid balance. If the
distribution was part of an installment distribution, the Company shall pay the
Participant in cash within thirty days after exercise of the Put.

(c)        The Put shall not be assignable, except that the Participant's or
former Participant's legal representative (in the event of a Participant's
incapacity) or, in the event of a Participant's or former Participant's death,
the Participant's Beneficiary shall be entitled to exercise the Put during the
Option Period for which it is applicable.

(d)        The Trustee (on behalf of the Plan) in its discretion, may assume the
Company's obligations under this Section at the time a Participant, former
Participant, or Beneficiary exercises the Put, with the Company's consent. If
the Trustee assumes the Company's obligations, the provisions of this Section
that apply to the Company shall also apply to the Trustee.

(e)        The Administrative Committee shall notify each Participant, former
Participant, and Beneficiary who is eligible to exercise the Put of the fair
market value of each share of Company Stock as soon as practicable following its
determination. The Administrative Committee shall send all notices required
under this Section to the last known address of a Participant, former
Participant, or Beneficiary, and it shall be the duty of those persons to inform
the Administrative Committee of any changes in address.

(f)        For purposes of this Section, the "Option Period" is the period of
sixty days following the day on which a Participant, former Participant, or
Beneficiary receives a distribution. If such person does not exercise the Put
during that sixty-day period, the Option Period shall also be the sixty-day
period beginning on the first anniversary of the day on which such person
received a distribution. Notwithstanding the preceding sentences, when Company
Stock is acquired with the proceeds of an Exempt Loan, the "Option Period" shall
be the fifteen (15) month period beginning on the date such Company Stock is
distributed to a Participant (or the Participant's Beneficiary). Such 15-month
period shall be extended by a period equal to the number of days, if any, during
which the Company is precluded from honoring the put option by reason of
applicable federal or state law.

10.3    Prohibition on Purchase Arrangements. Except as provided in this Article
X, no Company Stock acquired with the proceeds of an Exempt Loan shall be
subject to a put, call, or other option, or buy-sell or similar arrangement
while held by and when distributed from the Trust, whether or not at the time of
distribution the Plan is an employee stock ownership plan.

10.4    Nonterminable Rights. The rights and restrictions of this Article X
shall not be terminable.





30

--------------------------------------------------------------------------------

 

 

ARTICLE XI

VOTING AND TENDER OF COMPANY STOCK

11.1    Voting.

(a)        All shares of Company Stock held in the Trust shall be voted by
the Trustee.

(b)        If the Company Stock is not a registration-type class of security
within the meaning of Code Section 409(e)(4), each Participant and Beneficiary
shall be entitled to direct the Trustee as to the manner in which Company Stock
allocated to the Participant's Account is to be voted on any matter that
involves the approval or disapproval of any Company merger or consolidation,
recapitalization, reclassification, liquidation, dissolution, sale of
substantially all assets, or such similar transaction as may be prescribed in
Regulations issued with respect to Code Section 409(e)(3).

(c)        If the Company Stock is a registration-type class of security within
the meaning of Code Section 409(e)(4), then each Participant and Beneficiary
shall be entitled to direct the Trustee as to the manner in which Company Stock
allocated to such persons' Accounts is to be voted on any and all matters which
may be presented to the shareholders of Company Stock.

(d)        With respect to (i) allocated Company Stock as to which no direction
is received, (ii) unallocated shares of Company Stock in the Suspense Account
and (iii) allocated shares of Company Stock that are not subject to voting right
pass through requirement under Code Section 409(e), the Trustee shall vote such
shares in the Trustee's discretion. In exercising such discretion, the Trustee
shall comply with its fiduciary duties as required by ERISA.

11.2    Tender.

(a)        The Trustee shall not sell, alienate, encumber, pledge, transfer or
otherwise dispose of any Company Stock; except (i) as specifically provided for
in the Plan or a Trust Agreement, or (ii) in the case of a "tender or exchange
offer", as set forth in subsection (b) of this Section 11.2.

For purposes of this Article XI, the term "tender or exchange offer" shall
mean: (A) any offer for, or request for or invitation for tenders or exchanges
of, or offers to purchase or acquire any shares of Company Stock that is
directed generally to shareholders of the Company, or (B) any transaction
involving Company Stock which may be defined as a "tender offer" under proposed
or final rules or regulations promulgated by the Securities and Exchange
Commission.

(b)        (i) In the event of a tender or exchange offer, each Participant or,
if the Participant is not alive, the Participant's Beneficiary, shall have the
right to determine confidentially whether to tender or exchange any whole and
fractional shares of Company Stock allocated to the Participant's Account and
shall be entitled to instruct the Trustee as to the tender of such shares. Upon
receipt of such instructions, the Trustee shall act with respect to such Company
Stock as instructed. With respect to Company Stock as to which no instruction is
received and shares of Company Stock in the Suspense Account, the Trustee shall
tender such





31

--------------------------------------------------------------------------------

 

 

shares in the Trustee's discretion. In exercising such discretion, the Trustee
shall comply with its fiduciary requirements of ERISA.

(ii)       All shares of Company Stock held in the Trust and not tendered
pursuant to subsection (b)(i) of this Section 11.2, including allocated shares
for which no instructions are received, shall continue to be held by the
Trustee.

(iii)      Any shares of Company Stock not tendered by a Participant or
Beneficiary pursuant to subsection (b)(i) of this Section 11.2 shall continue to
be held by the Trustee in such Participant's or Beneficiary's Account. The
Account of each Participant or Beneficiary tendering shares of Company Stock
pursuant to subsection (b)(i) of this Section 11.2 shall be credited with the
cash received by the Trustee in exchange for the shares tendered from such
Participant's or Beneficiary's Account.

11.3    Fiduciary Responsibilities.

Each Participant shall be a "named fiduciary," within the meaning ofERISA
Section 402(a), with respect to the voting and tender of Company Stock pursuant
to Sections 11.1 and 11.2 of the Plan.

11.4    Procedures for Voting and Tender.

(a)        The Administrative Committee shall establish and maintain procedures
by which Participants and Beneficiaries shall be (i) timely notified of their
right to direct the voting and tender of Company Stock allocated to their
Accounts and the manner in which any such directions are to be conveyed to the
Trustee, and (ii) given information relevant to making such decisions. No
directions shall be honored by the Trustee unless timely and properly conveyed
in accordance with such procedures.

(b)        Voting instructions received from Participants and Beneficiaries
shall be held in confidence by the Trustee or its delegate for this purpose and
shall not be divulged to the Company or to any officer or employee of the
Company or to any other person.





32

--------------------------------------------------------------------------------

 

 

ARTICLE XII

ADMINISTRATION

12.1     Fiduciary Responsibilities. A fiduciary shall have only those specific
powers, duties, responsibilities and obligations as are specifically given to
such person under the Plan or the Trust. The Company shall have sole
responsibility to make the contributions provided for under the Plan and, by
action of the Board of Directors, to amend or terminate, in whole or in part,
the Plan or the Trust. The Board of Directors shall have sole responsibility to
appoint and remove members of the Administrative Committee and the Trustees of
the Plan. The Administrative Committee shall have sole responsibility for the
general administration of this Plan and for the investment policies of the Plan,
for the selection of the Plan's investment funds pursuant to the Plan, and for
the appointment and removal of any Investment Manager. Subject to the provisions
of the Plan and the Trust Agreement, the Trustee shall have sole responsibility
for the administration of the Trust and the management of the assets held in the
Trust, as set forth in the Plan and the Trust. It is intended that each
fiduciary shall be responsible for the proper exercise of such fiduciary's own
powers, duties, responsibilities, and obligations and, except as otherwise
provided by law, shall not be responsible for any act or failure to act by
another fiduciary. A fiduciary may serve in more than one fiduciary capacity
with respect to the Plan. A fiduciary of the Plan who is also an Employee shall
not be compensated in such individual's capacity as fiduciary.

12.2     The Administrative Committee. Any member of the Administrative
Committee may resign with sixty (60) days advance written notice to the Board of
Directors. The Administrative Committee shall select a Chairman and a Secretary
to keep records or to assist it in the discharge of its responsibilities. The
Administrative Committee shall have such duties and powers as are necessary to
discharge its responsibilities under the Plan, including, but not limited to,
the following:

(a)        To require any person to furnish such information as it requests for
the purpose of the proper administration of the Plan;

(b)        To make and enforce such rules and regulations and prescribe the use
of such forms as it deems necessary for the efficient administration of the
Plan;

(c)        To construe and interpret the Plan, including the right to determine
eligibility for participation, eligibility for payment, the amount of benefits
payable, the timing of distributions and all other issues arising under the Plan
as well as the right to remedy possible ambiguities, inconsistencies or
omissions; provided, however, that all such interpretations and decisions shall
be applied in a uniform manner to all similarly situated Participants and
Beneficiaries;

(d)        To employ and rely upon such advisors (including attorneys,
independent public accountants, investment advisors and enrolled actuaries) as
it deems appropriate or helpful in connection with the operation and
administration of the Plan;

(e)        To maintain complete records of the administration of the Plan;





33

--------------------------------------------------------------------------------

 

 

(f)        To prepare and file with the appropriate governmental agencies such
reports as required from time to time with respect to the Plan under ERISA, the
Code, or other laws and regulations governing the administration of the Plan;

(g)        To furnish or disclose to Participants, Employees who may become
Participants, and Beneficiaries information about the Plan and statements of
accrued benefits under the Plan, in accordance with ERISA, the Code, or other
laws and regulations governing the administration of the Plan;

(h)        To delegate to one or more members of the Administrative Committee,
or to persons other than Administrative Committee members, any authority, duty
or responsibility pertaining to the administration or operation of the Plan;
provided, however, that each such delegation shall be made by a written
instrument authorized by the Administrative Committee and maintained with the
records of the Plan. If any person other than an Employee is so designated, such
person must acknowledge, in writing, acceptance of the duties and
responsibilities delegated. All such instruments and acknowledgments shall be
considered a part of the Plan;

(i)         To determine, pursuant to procedures adopted by it, whether a state
domestic relations order served upon the Plan is a "qualified domestic relations
order" (as defined in Code Section 414(p)); to place in escrow any benefits
payable in the period during which the Administrative Committee determines the
status of an order; and to take any necessary action to administer distributions
under the terms of a "qualified domestic relations order";

G) To discharge any responsibilities which are allocated to the Administrative
Committee elsewhere in this Plan.

All decisions and interpretations of the Administrative Committee shall be
binding and shall be entitled to the maximum deference permitted under the law.

12.3    Plan Expenses. All expenses authorized and incurred by the
Administrative Committee shall be paid from the assets of the Plan, except to
the extent such expenses are paid by the Company.

12.4     Meetings and Voting. The Administrative Committee shall act by a
majority vote of its respective members at a meeting or, by written consent of a
majority of its members, without a meeting. The Administrative Committee shall
hold meetings, as deemed necessary by them, although any member may call a
special meeting of the committee by giving reasonable notice to the other
members. The Secretary of the Administrative Committee shall have authority to
give certified notice in writing of any action taken by the committee.

12.5     Compensation. The members of the Administrative Committee, if
Employees, shall serve without compensation.





34

--------------------------------------------------------------------------------

 

 

12.6    Claims Procedures.

(a)        Any Participant or Beneficiary ("Claimant") may file a written claim
for a benefit under the Plan with the Administrative Committee or with a person
named by the Administrative Committee to receive such claims;

(b)        In the event of a denial or limitation of any benefit or payment due
or requested by any Claimant, such Claimant shall be given a written
notification containing specific reasons for the denial or limitation of the
benefit. The written notification shall contain specific reference to the
pertinent Plan provisions on which the denial or limitation is based. In
addition, it shall contain a description of any additional material or
information necessary for the Claimant to perfect a claim and an explanation of
why such material or information is necessary. Further, the notification shall
provide appropriate information as to the steps to be taken if the Claimant
wishes to submit such claim for review. This written notification shall be given
to a Claimant within ninety days after receipt of the claim by the
Administrative Committee (or its delegatee to receive such claims), unless
special circumstances require an extension of time for processing the claim. If
such an extension of time is required, written notice of the extension shall be
furnished to the Claimant prior to the termination of the ninety-day period and
such notice shall indicate the special circumstances which make the postponement
appropriate;

(c)        In the event of a denial or limitation of benefits, the Claimant or
the Claimant's duly authorized representative shall be permitted to review
pertinent documents and to submit issues and comments in writing to the
Administrative Committee. In addition, the Claimant or the Claimant's duly
authorized representative may make a written request for a full and fair review
of the claim and its denial by the Administrative Committee; provided, however,
that such written request must be received by the Administrative Committee (or
its delegatee to receive such requests) within sixty days after receipt by the
Claimant of written notification of the denial or limitation. The sixty-day
requirement may be waived by the Administrative Committee in appropriate cases;
and

(d)        (i) A decision shall be rendered by the Administrative Committee
within sixty days after the receipt of the request for review; provided,
however, that where special circumstances require an extension of time for
processing the decision, it may be postponed, on written notice to the Claimant
(prior to the expiration of the initial sixty-day period) for an additional
sixty days, but in no event shall the decision be rendered more than one hundred
and twenty days after the receipt of such request for review.

(ii)       Notwithstanding subsection (d)(i) of this Section 12.6, if the
Administrative Committee holds regularly scheduled meetings at least quarterly
to review such appeals, a Claimant's request for review shall be acted upon at
the meeting immediately following the receipt of the Claimant's request unless
such request is filed within thirty days preceding such meeting. In such
instance, the decision shall be made no later than the date of the second
meeting following the receipt of such request by the Administrative Committee
(or its delegatee to receive such requests). If special circumstances require a
further extension of time for processing a request, a decision shall be rendered
not later than the third meeting of the Administrative Committee following the
receipt of such request for review, and written notice of the extension shall be
furnished to the Claimant prior to the commencement of the extension.



35

--------------------------------------------------------------------------------

 

 

(iii)      Any decision by the Administrative Committee shall be furnished to
the Claimant in writing and in a manner calculated to be understood by the
Claimant and shall set forth the specific reason(s) for the decision and the
specific Plan provision(s) on which the decision is based.

12.7     Liabilities. The Administrative Committee, each member or former member
of such Committee, and each person to whom duties and responsibilities have been
delegated under the Plan shall be indemnified and held harmless by the Company,
to the fullest extent permitted by ERISA, other applicable laws, and the charter
and By-laws of the Company.





36

--------------------------------------------------------------------------------

 

 

ARTICLE XIII

AMENDMENTS

13.1    Right to Amend. Except as otherwise set forth in this Article XIII,
Section 6.3, or as may be required by law, the Board of Directors reserves the
right to amend the Plan at any time and in any manner, without prior
notification, consultation, or bargaining with any Employee or representative of
Employees by written resolution of the Board of Directors adopted at a duly
convened meeting of the Board of Directors in accordance with the By-Laws of the
Company and the laws of the Commonwealth of Pennsylvania.  To the extent
required by the Code or ERISA, no amendment to the Plan shall decrease a
Participant's benefit or eliminate an optional form of distribution. No
amendment shall make it possible for any assets of the Plan to be used for or
diverted to any purposes other than for the exclusive benefit of Participants
and Beneficiaries.

13.2     Amendment by Administrative Committee. The Administrative Committee may
adopt any ministerial and nonsubstantive amendment it deems necessary or
appropriate to (a) facilitate the administration, management and interpretation
of the Plan, (b) conform the Plan to current practice, or (c) cause the Plan and
its related Trust to qualify under Code Sections 401(a)(l), 501(a) and
4975(e)(7) or to comply with ERISA or any other applicable laws; provided that
such amendment does not have any material effect on the estimated cost to the
Company of maintaining the Plan.

13.3     Plan Merger and Asset Transfers. No assets of the Trust shall be merged
or consolidated with, nor shall any assets or liabilities be transferred to any
other plan, unless the benefits payable to each Participant or Beneficiary, if
this Plan were terminated immediately after such action, would be equal to or
greater than the benefits such individuals would have been entitled to receive
if this Plan had been terminated immediately before such action.

13.4     Amendment of Vesting Schedule. Notwithstanding anything to the
contrary, no amendment to the Plan shall have the effect of decreasing a
Participant's nonforfeitable percentage determined without regard to such
amendment as of the later of the date such amendment is adopted or the date it
becomes effective. If the Plan's vesting schedule is amended, or the Plan is
amended in any way that directly or indirectly affects the computation of a
Participant's nonforfeitable percentage, each Participant with at least 3 Years
of Service may elect, within a reasonable period after the adoption of the
amendment, to have the nonforfeitable percentage computed under the Plan without
regard to such amendment. The Participant's election may be made at any time
during the period ending on the latest of:

(a)        60 days after the amendment is adopted;

(b)        60 days after the amendment becomes effective; or

(c)        60 days after the Participant is issued written notice of the
amendment by the Company or the Administrative Committee.





37

--------------------------------------------------------------------------------

 

 

ARTICLE XIV

TERMINATION

14.1     Right to Terminate. While the Company intends the Plan to be permanent,
the Board of Directors reserves the right to terminate the Plan at any time,
without prior notification, consultation, or bargaining with any Employee or
representative of Employees by written resolution of the Board of Directors
adopted at a duly convened meeting of the Board of Directors in accordance with
the By-laws of the Company and the laws of the Commonwealth of Pennsylvania.

14.2     Effect of Termination. If the Plan is terminated, contributions shall
cease, and the assets remaining in the Trust, after payment of any expenses,
including expenses of administration or liquidation, shall be retained in the
Trust for distribution in accordance with the terms of the Plan. Upon
termination (including a partial termination), or upon the complete
discontinuance of contributions by the Company, all Participants shall be 100
percent vested in their Accounts. Subject to the minimum distribution
requirements of Section 9.9, distributions shall not be made from the Plan upon
its termination until such time as the Plan has received a determination from
the Internal Revenue Service that the Plan is qualified upon termination.

14.3     Change in Control. Notwithstanding the provisions of this Article XIV
or any other provisions of the Plan to the contrary, the Plan will terminate
upon a Change in Control. Such termination shall be effective as of the date of
an occurrence of Change in Control.





38

--------------------------------------------------------------------------------

 

 

ARTICLE XV

MISCELLANEOUS

15.1     Non-alienation of Benefits. Except as provided in Code Section
401(a)(13) (relating to qualified domestic relations orders), Code Section
401(a)(l3)(C) and (D) (relating to offsets ordered or required under a criminal
conviction involving the Plan, a civil judgment in connection with a violation
or alleged violation of fiduciary responsibilities under ERISA, or a settlement
agreement between the Participant and the Department of Labor in connection with
a violation or alleged violation of fiduciary responsibilities under ERISA),
Section l.401(a)- 13(b)(2) of Treasury regulations (relating to Federal tax
levies and judgments), or as otherwise required by law, no benefit under the
Plan at any time shall be subject in any manner to anticipation, alienation,
assignment (either at law or in equity), encumbrance, garnishment, levy,
execution, or other legal or equitable process; and no person shall have power
in any manner to anticipate, transfer, assign (either at law or in equity),
alienate or subject to attachment, garnishment, levy, execution, or other legal
or equitable process, or in any way encumber the Participant's benefits under
the Plan, or any part thereof, and any attempt to do so shall be void.

15.2     Appointment of Guardian. Where it is established to the satisfaction of
the Administrative Committee that a guardian has been duly appointed on behalf
of a person entitled to a distribution under the Plan, the Administrative
Committee may cause payment to be made to the guardian for the benefit of the
entitled person. The Administrative Committee shall have no responsibility with
respect to the application of amounts so paid.

15.3     Satisfaction of Benefit Claims. The assets of the Trust shall be the
sole source of benefits under this Plan, and each Participant or any other
person who shall claim the right to any payment or benefit under this Plan shall
be entitled to look only to the Trust for such payment or benefit, and shall not
have any right, claim or demand against the Company or any officer or director
of the Company. Such Participant or person shall not have a right to or interest
in any assets of the Trust, except as provided from time to time under this
Plan.

15.4     Controlling Law. The provisions of the Plan shall be construed,
administered and enforced under the laws of the United States and the
Commonwealth of Pennsylvania.

15.5    Non-guarantee of Employment. Nothing contained in this Plan shall be
construed as a contract of employment between the Company and any Employee, or
as a right of any Employee to be continued in the employment of the Company or
as a limitation of the right of the Company to discharge any of its Employees,
with or without cause.

15.6     Severability and Construction of the Plan.

(a)        If any provision of the Plan or the application of it to any
circumstance(s) or person(s) is invalid, the remainder of the Plan and the
application of such provision to other circumstances or persons shall not be
affected thereby.

(b)        Unless the context otherwise indicates, the masculine wherever used
shall include the feminine and neuter; the singular shall include the plural;
and words such as





39

--------------------------------------------------------------------------------

 

 

 

"herein", "hereof," "hereby," "hereunder" and words of similar import shall
refer to the Plan as a whole and not any particular part of it.

15.7     No Requirement of Profits. Contributions may be made to the Plan
without regard to current or accumulated profits of the Company.

15.8    Recoupment of Overpayments. The Plan shall be entitled to recoup
overpaid or erroneously paid benefits from the Plan, in any reasonable manner,
including, but not limited to, (i) repayment by a Participant or Beneficiary, in
a lump sum, installments, or other method approved by the Administrative
Committee, or (ii) reduction of future benefit payments until all overpaid or
erroneously paid amounts are fully recovered. The Plan may impose interest on
previously overpaid or erroneously paid amount in determining the amount to be
repaid or the amount by which future benefit payments are to be reduced. The
provisions of this Section 15.8 shall be applied in a nondiscriminatory and
consistent manner without regard to a Participant's employment status with the
Company.

15.9    Military Service. Notwithstanding any other provision of the Plan to the
contrary, contributions, benefits, and service credit with respect to qualified
military service shall be provided in accordance with Code Sections 414(u) and
401(a)(37), including, but not limited to, the following:

(a)        If a Participant dies while performing qualified military service,
his Beneficiary shall be entitled to additional benefits (other than
contributions relating to the period of qualified military service), if any,
that would be provided under the Plan had the Participant resumed employment
with the Company the day before death and then terminated such employment on
account of death.

(b)        Differential wage payments, as defined in Code Section 414(u)(12), if
any, shall be included in a Participant's Compensation.





40

--------------------------------------------------------------------------------

 

 

ARTICLE XVI

TOP-HEAVY PROVISIONS

16.1     Determination of Top-Heavy Status.

(a)        Any provision of this Plan to the contrary notwithstanding, for any
Plan Year in which the Plan is a Top-Heavy Plan, the provisions of this Article
XVI shall apply. The provisions of this Article shall have effect only to the
extent required under Code Section 416. This Plan shall be deemed a Top-Heavy
Plan only with respect to any Plan Year in which, as of the Determination Date,
the Top-Heavy Ratio exceeds 60 percent.

(b)        If the Plan is not included in a Required Aggregation Group with
other plans, then it shall be Top-Heavy only if (i) when considered by itself it
is a Top-Heavy Plan and (ii) it is not included in a Permissive Aggregation
Group that is not a Top-Heavy Group.

(c)        If the Plan is included in a Required Aggregation Group with other
plans, it shall be Top-Heavy only if the Required Aggregation Group, including
any permissively aggregated plans, is Top-Heavy.

16.2     Top-Heavy Definitions. Solely for purposes of this Article, the
following words and phrases shall have the following meaning;

(a)        "Aggregation Group or Top Heavy Group" means either a Required
Aggregation Group or a Permissive Aggregation Group.

(b)        "Determination Date" means, with respect to any Plan Year, the last
day of the preceding Plan Year or in the case of the first Plan Year of any
plan, the last day of such Plan Year or such other date as permitted under rules
issued by the U.S. Department of the Treasury.

(c)        "The Company" means the Company and all members of a controlled group
of corporations (as defined in Code Section 414(b) as modified by Code Section
415(h)), all commonly controlled trades or businesses (as defined in Code
Section 414(c) as modified by Code Section 415(h)), or affiliated service groups
(as defined in Code Section 414(m)) of which the Company is a part.

(d)        "Key Employee" means any employee or former employee (including any
deceased employee) who at any time during the Plan Year that includes the
Determination Date was an officer of the Company having annual compensation
greater than $130,000 (as adjusted under Code Section 416(i)(l)), a five percent
owner of the Company, or a one percent owner of the Company having annual
compensation of more than $165,000. For this purpose, annual compensation means
compensation within the meaning of Code Section 415(c)(3). The determination of
who is a Key Employee will be made in accordance with Code Section 416(i)(l) and
the applicable regulations and other guidance of general applicability issued
thereunder.

(e)        "Non-Key Employee" means any Employee who is not a Key Employee.





41

--------------------------------------------------------------------------------

 

 

(f)        "Permissive Aggregation Group" means a Required Aggregation Group
plus any other plans maintained and selected by the Company; provided that all
such plans when considered together satisfy the requirements of Code Sections
401(a)(4) and 410.

(g)        "Required Aggregation Group" means each qualified plan of the Company
in which at least one Key Employee participates or which enables any plan in
which a Key Employee participates to meet the requirements of Code Sections
401(a)(4) or 410.

(h)        "Top-Heavy Ratio" means:

(i)         If the Company maintains one or more defined contribution plans
(including any Simplified Employee Pension Plan) and the Company has not
maintained any defined benefit plan which during the 5-year period ending on the
Determination Date(s) has or has had accrued benefits, the Top-Heavy Ratio is a
fraction, the numerator of which is the sum of the Account balances of all Key
Employees as of the Determination Date(s) (including any part of any Account
balance distributed in the 1-year period (5-year period in the case of a
distribution made for a reason other than severance from employment, death or
Disability) ending on the Determination Date(s)), and the denominator of which
is the sum of all Account balances (including any part of any Account balance
distributed in the 1-year period (5-year period in the case of a distribution
made for a reason other than severance from employment, death or Disability)
ending on the Determination Date(s)), both computed in accordance with Code
Section 416 and the regulations thereunder. Both the numerator and denominator
of the Top-Heavy Ratio are increased to reflect any contribution not actually
made as of the Determination Date, but which is required to be taken into
account on that date under Code Section 416 and the regulations thereunder.

(ii)       If the Company maintains or has maintained one or more defined
benefit plans which during the 5-year period ending on the Determination Date(s)
has or has had any accrued benefits, the Top-Heavy Ratio for any required or
permissive aggregation group as appropriate is a fraction, the numerator of
which is the sum of Account Balances under the aggregated defined contribution
plan or plans for all Key Employees, determined in accordance with (i) above,
and the present value of accrued benefits under the aggregated defined benefit
plan or plans for all Key Employees as of the Determination Date(s), and the
denominator of which is the sum of the Account balances under the aggregated
defined contribution plan or plans for all Participants, determined in
accordance with (i) above, and the present value of accrued benefits under the
defined benefit plan or plans for all Participants as of the Determination
Date(s), all determined in accordance with Code Section 416 and the regulations
thereunder. The accrued benefits under a defined benefit plan in both the
numerator and denominator of the Top-Heavy Ratio are increased for any
distribution of an accrued benefit made in the 1-year period (5-year period in
the case of a distribution made for a reason other than severance from
employment, death or disability) ending on the Determination Date.

(iii)      For purposes of (i) and (ii) above the value of Account balances and
the present value of accrued benefits will be determined as of the most recent
Valuation Date that falls within or ends with the 12-month period ending on the
Determination Date, except as provided in Code Section 416 and the regulations
thereunder for the first and second plan years of a defined benefit plan. The
Account balances and accrued benefits of a Participant (1) who is



42

--------------------------------------------------------------------------------

 

 

not a Key Employee but who was a Key Employee in a prior year, or (2) who has
not been credited with at least one hour of service with any Employer
maintaining the plan at any time during the I-year period ending on the
Determination Date will be disregarded. The calculation of the Top-Heavy Ratio,
and the extent to which distributions, rollovers, and transfers are taken into
account will be made in accordance with Code Section 416 and the regulations
thereunder. Deductible employee contributions will not be taken into account for
purposes of computing the Top-Heavy Ratio. When aggregating plans the value of
Account balances and accrued benefits will be calculated with reference to the
Determination Dates that fall within the same calendar year.

The accrued benefit of a Participant other than a Key Employee shall be
determined under (1) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Company, or (2)
ifthere is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Code Section
41l(b)(l)(C).

(i) "Valuation Date" means, for purposes of determining if the Plan is
Top-Heavy, the most recent Valuation Date in the period of twelve months ending
on the Determination Date.

16.3     Top-Heavy Rules. For any year in which a Plan is determined to be a
Top­ Heavy Plan the following rules shall apply:

(a)        For each Plan Year in which the Plan is Top-Heavy, minimum
contributions for a Participant who is a Non-Key Employee shall be required to
be made on behalf of each Participant who is employed by the Company on the last
day of the Plan Year. The amount of the minimum contribution shall be the lesser
of the following percentage of compensation:

(i)        3 percent, or

(ii)       the highest percentage at which Contributions are made under the Plan
for the Plan Year on behalf of any Key Employee.

(A)       For purposes of this paragraph (ii), all defined contribution plans
included in a Required Aggregation Group shall be treated as one plan.

(B)       This paragraph (ii) shall not apply if the Plan is included in a
Required Aggregation Group and the Plan enables a defined benefit plan included
in the Required Aggregation Group to meet the requirements of Code Sections
401(a)(4) or 410.

(C)       If the highest percentage at which Contributions are made under the
Plan for a top-heavy Plan Year on behalf of Key Employees is less than 3%, the
amounts contributed as a result of a salary reduction agreement must be included
in determining Contributions made on behalf of Key Employees.

Any contributions that must be made under this subsection (a) shall be made
under the Company's applicable 401(k) plan.





43

--------------------------------------------------------------------------------

 

 

(b)        The vesting schedule when the Plan is Top-Heavy is as follows:

Years of Service

 

Vested Percentage

0-2 Years of Service

 

0%

3 or more Years of Service

 

100%





44

--------------------------------------------------------------------------------

 

 

ARTICLE XVII

EXEMPT LOANS

17.1     General. The Trustee shall have the authority and discretion to borrow
money from a Disqualified Person, or another source which is guaranteed by a
Disqualified Person for the purpose of (a) purchasing Company Stock, or (b)
repaying a prior Exempt Loan. Any Exempt Loan shall satisfy all of the
requirements of this Article XVII.

17.2     Terms of Exempt Loan Agreements. All Exempt Loans shall satisfy the
following requirements:

(a)        The loan shall be primarily for the benefit of Participants and
their Beneficiaries;

(b)        The loan shall be for a specified term and shall bear no more than a
reasonable rate of interest.

(c)        The collateral pledged by the Trustee shall consist only of the
Company Stock purchased with the borrowed funds, or Company Stock that was
pledged as collateral in connection with a prior Exempt Loan that was repaid
with the proceeds of the current Exempt Loan.

(d)        Under the terms of the agreement, the lender shall have no recourse
against the Trust, or any of its assets, except with respect to the collateral
and contributions (other than contributions of Company Stock) by the Company
that are made to satisfy its obligations under the loan agreement and earnings
attributable to such collateral and such contributions.

(e)        The payments made on the loan during a Plan Year shall not exceed an
amount equal to the sum of such contributions and the earnings received during
or prior to the year less such payments on the exempt loan in prior years.

(f)        In the event of default, the value of the assets transferred in
satisfaction of the loan shall not exceed the amount of default; moreover, if
the lender is a Disqualified Person, the loan agreement shall provide for a
transfer of assets upon default only upon and to the extent of the failure of
the Plan to meet the payment schedule of the loan.

17.3     Suspense Account.

(a)        Company contributions made to the Trust in the form of Company Stock
purchased with the proceeds of an Exempt Loan shall be held in the Suspense
Account as the collateral for that Exempt Loan. Such stock shall be released
from the Suspense Account on a pro-rata basis according to the amount of the
payment on the Exempt Loan for the Plan Year, determined under one of the
following two alternative formulas in the discretion of the Administrative
Committee:

(i)         for each Plan Year during the duration of the Exempt Loan, the
number of shares of Company Stock released shall equal the number of such shares
held in the





45

--------------------------------------------------------------------------------

 

 

Suspense Account immediately before release for the current Plan Year multiplied
by a fraction, the numerator of which is the amount of principal and interest
paid for the year and the denominator of which is the sum of the numerator plus
the remaining principal and interest to be paid for all future years. The number
of future years under the Exempt Loan must be definitely ascertainable and must
be determined without taking into account any possible extensions or renewal
periods. If the interest rate under the loan is variable, the interest to be
paid in future years must be computed by using the interest rate applicable as
of the end of the Plan Year. If the collateral includes more than one class of
Company Stock, the number of shares of each class to be released for a Plan Year
must be determined by applying the same fraction to each class; or

(ii)       for each Plan Year during the duration of the Exempt Loan, the number
of shares of Company Stock released is determined solely with reference to the
principal payment of the Exempt Loan. If Company Stock in the Suspense Account
is released in accordance with this subsection (ii), (A) the Exempt Loan must
provide for annual payments of principal and interest at a cumulative rate that
is not less rapid at any time than level annual payments of such amounts for 10
years; and (B) interest included in any payment is disregarded only to the
extent that it would be determined to be interest under standard loan
amortization tables.

This subsection (ii) will not be applicable if by reason of a renewal,
extension, or refinancing, the sum of the expired duration of the Exempt Loan,
the renewal period, the extension period, and the duration of a new Exempt Loan
exceeds 10 years.

(b)        Shares of Company Stock released in accordance with Section 17.3(a)
of the Plan shall then be allocated to the Accounts of Participants as follows:
(i) first, in an amount equal in value to any dividends paid on shares
previously allocated to Participants' Accounts that are used to repay the Exempt
Loan, (ii) second, in an amount equal in value to the amount of matching
contributions made pursuant to Section 5.1(a) on behalf of Participants for the
Plan Year, and (iii) third, the remaining shares of such stock, if any, shall be
allocated to Participants' Accounts in the same manner as described in Section
5.5(b).

Notwithstanding the foregoing, if the amount of matching contributions used to
repay the principal and interest due on the Exempt Loan for a Plan Year exceeds
the value of all released shares of Company Stock that remain following the
allocation of shares pursuant to Section 17.3(b)(i), then all such remaining
shares of Company Stock shall be allocated to Participants' Matching
Contribution Accounts in the ratio that the amount of each Participant's
matching contributions that were used to repay the Exempt Loan for the Plan Year
bears to the total amount of matching contributions for all Participants that
were used to repay the Exempt Loan for the Plan Year.





46

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Meridian Bank has caused this Plan to be duly executed
this day ____ of December, 2013.

 

 

 

 

MERIDIAN BANK

 

 

 

 

By:

/s/ Jina Kim

 

Name:

Jina Kim

 

Title:

SVP, Human Resources

 

47

--------------------------------------------------------------------------------